DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Introduction
This is a non-final Office Action is in response to Applicant’s communications received on November 30, 2021. Claims 1, 2, 13 and 14 have been amended, claims 10 and 22 have been canceled.
Currently claims 1-9, 11-21 and 23-26 are pending, and claims 1 and 13 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on November 30, 2021 has been entered.

Response to Amendments
The 35 U.S.C. § 112(b) rejection to claims 1 and 13 as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments.
Applicant’s amendments to 1, 2, 13 and 14 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-9, 11-21 and 23-26 has been maintained.
Response to Arguments
Applicant’s arguments field on November 30, 2021 have been fully considered but they are not persuasive.
In the Remarks on page 9, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the claim recites limitations that cannot simply be performed in the human mind. This is directly analogous to Example 39 of the USPTO’s Subject Matter Eligibility Examples. Example 39 includes a claim directed toward a neural network used for facial detection, which are not practically performed in the human mind. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Example 39 recites creating training set, and training the neural network using the training set. Nothing in the claim falls within the judicial exceptions enumerated in the 2019 PEG. However, the pending claim, for example, recites predicting an estimated wait time for the user, which is directed to a process that can be performed in the human mind. Making prediction with known data is a fundamental building block of human ingenuity. As such it is an abstract idea. 

In the Remarks on page 9, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that even if the claims were directed toward an abstract idea, the pending claims embody a practical application into the alleged abstract idea. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. The additional elements do not integrate the abstract idea into a practical application because predicting an estimated wait time is not related to a technology or a technical field, adding these additional elements to the claim do not reflect an improvement to the functioning of the data processing hardware itself, and certainly not to another technology or technical field. For example, the result of the prediction does not improve the performance of the data processing hardware, the user device, or the neural network.


In the Remarks on page 11, Applicant argues that Chavez discloses computing how long a user has been waiting, and never predicts, estimates, or otherwise calculates how long a user will need to wait before being answered.  
In response to Applicant’s arguments, the Examiner respectfully disagrees. Chavez disclose the intelligence-supported queue includes a management instruction set that orchestrates, prioritizes, and computes the wait time for a customer of a multi-channel interaction that may potentially be serviced by an agent assigned to the intelligence-supported queue and determines a best course of routing for the current and dynamically-created interactions to minimize the impact on the current split depending on the action that needs to be taken (see ¶ 7). Thus, the wait time here is the time the customer may have to wait to be serviced, which is not how long a customer has been waiting. However, new ground(s) of rejection may be applied. 






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-21 and 23-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-9, 11-12 and 26 are directed to a method for predicting an estimated wait time for the user of the pending support request, which falls within the statutory category of a process tied with a data processing hardware; and claims 13-24 are directed to a system comprising data processing hardware and memory hardware, which falls within the statutory category of a machine. Thus, Step 1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Guidance, 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method claims as representative, the claims recite “receiving a pending support request from a user device, predicting an estimated wait time for the user of the pending support request using a wait time predictor model configured to receive the plurality of high-level features as feature inputs, providing the estimated wait time to the user; determining an actual wait time for the user, tuning the wait time 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, the claim recites the additional elements of “data processing hardware”, “a user device”, and “a neural network” for performing the steps. The Specification in [0031] describes this at a high level of generality, for example, the computing resources 144 (e.g., data processing hardware) and/or storage resources 146 (e.g., memory hardware), which are merely invoked as tools to perform the processes including receiving, manipulating and transmitting information over a network. However, using a data processing hardware for receiving a pending support request from a user device amounts to mere data gathering. The additional elements are no more than mere instructions to apply the exception using a generic computer components. Therefore, the combination of the limitations do not integrate the judicial exception into a practical application because they do not impose any meaningful limits 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
The claim recites the additional elements of “a data processing hardware”, “a user device”, and “a neural network” for performing the steps. These additional elements are recited at a high level of generality and merely invoked as tools to perform the processes including receiving, manipulating and transmitting information over a network. However, using a generic computer for preforming generic functions including receiving, storing and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48). Simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to “significantly more” than the abstract idea because nothing in the claims (1) effects any improvements to the functioning of the computer itself, or another technology or technical field (MPEP 2106.05(a)); (2) apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); (4) effects a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); nor (5) provides other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological 
For the foregoing reasons, claims 1-9, 11-12 and 26 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claims—system claims 13-21 and 23-25 parallel claims 1-9, 11-12 and 26—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-8, 11-17, 19-20 and 23-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chavez et al., (US 2020/0145534, hereinafter: Chavez), and in view of Chen et al., (US 2019/0130322, hereinafter: Chen), and further in view of Spence et al., (US 2013/0244632, hereinafter: Spence).  
Regarding Claim 1, Chavez discloses a method comprising: 
receiving, at data processing hardware (see ¶ 53), a pending support request from a user device associated with a user (see ¶ 12-14, ¶ 35, ¶ 49-50), the pending support request associated with a plurality of high-level features comprising:  
5a number of active support agents in the support agent pool, each active support agent currently active in processing queued support requests at a time of receipt of the pending support request (see ¶ 42-44, ¶ 54, ¶ 62, ¶ 70);
a number of available support agents, each available support agent not processing queued support requests and currently available to process a queued support request at the time of receipt of the pending support request, wherein a total number of support agents in the support agent pool equal to a sum of the number of active support agents and the number of available support agents (see ¶ 8, ¶ 52-54, ¶ 69-70 and claim 10); 


Chavez discloses computes the wait time for a customer of a multi-channel interaction that may potentially be serviced by an agent assigned to the intelligence-supported queue and determines a best course of routing for the current and dynamically-created interactions to minimize the impact on the current split depending on the action that needs to be taken (see ¶ 7).
Chavez does explicitly disclose the following limitations; however, Spence in an analogous art for managing call center activity discloses
at least one string feature that is not naturally in a numerical format, the at least one string feature comprising an identification of a business associated with the pending support request (see ¶ 94);
encoding, by the data processing hardware, the at least one string feature into a numerical format (see ¶ 59);
after encoding the at least one string feature into a numerical format, predicting, by the data processing hardware, an estimated wait time for the user associated with the user device of the pending support request using a neural network of a wait time predictor model configured to receive the plurality of high-level features as feature inputs (see Fig. 3, # 213; ¶ 35, ¶ 59, ¶ 99), the neural network trained on a corpus of training support requests, each training support request comprising a 15corresponding plurality of high-level features and a corresponding actual wait time.
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Chavez to include the teaching of Spence in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for informing customer, in turn of operational efficiency.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

Chavez discloses determining queue information include wait times and the number of service request that are currently waiting to be serviced in the contact center queue; the number of agents assigned to the queue for handling service request in an existing contact center queue, and the number of available agents (see ¶ 54-55, and ¶ 69-70). It would be obvious that Chavez can determine the total number of agents in contact center.  
Chavez and Spence do not explicitly disclose the following limitations; however, Chen in an analogous art for determining expected wait time for business services discloses
the wait time predictor model comprising a neural network configured to receive the plurality of high-level features as feature inputs, the wait time predictor model trained on a corpus of training support requests, each training support request comprising a 15corresponding plurality of high-level features and a corresponding actual wait time (see ¶ 12, ¶ 19-21, ¶ 28, ¶ 57 and ¶ 64); and
providing, by the data processing hardware, the estimated wait time to the user device, the estimated wait time indicating an estimated duration of time until the pending support request is answered while in the virtual queue (see ¶ 23, ¶ 34, and ¶ 81). 
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Chavez and in view of Spence to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 Regarding Claim 2, Chavez and Spence do not explicitly disclose the following limitations; however, Chen discloses the method of claim 1, wherein the plurality of high-level features associated with the pending support request further comprises at least one of an actual wait time for a previously answered support request (see ¶ 64 and ¶ 69), or an identification of a business queue associated with the business (see ¶ 29-30 and ¶ 60). It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Chavez and in view of Spence to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 3, Chavez discloses the method of claim 2, wherein the plurality of high-level features further comprise at least one of:
30an average resolution time, the average resolution time representative of an average amount of time support agents associated with the respective business 25Attorney Docket No: 231441-444739 identification and respective business queue identification take to complete a corresponding support request (see ¶ 52: average call time). 
Chavez and Spence do not explicitly disclose the following limitations; however, Chen discloses 
a time of day indication, the time of day indication indicating a time of day the pending support request was received (see ¶ 7-8, ¶ 20-21, ¶ 64 and ¶ 81); or  
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Chavez and in view of Spence to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, 
 
Regarding Claim 4, Chavez and Spence do not explicitly disclose the following limitations; however, Chen discloses the method of claim 1, wherein each training support request in the corpus of 5training support requests comprise a plurality of historical support requests previously processed by the data processing hardware (see ¶ 7-8, ¶ 12, ¶ 18, ¶ 49-51, ¶ 66-67). 
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Chavez and in view of Spence to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Regarding Claim 5, Chavez and Spence do not explicitly disclose the following limitations; however, Chen discloses the method of claim 4, wherein the wait time predictor model is trained at a configurable frequency using the corresponding plurality of high-level features and the 10corresponding actual wait time for each of the historical support requests during the configurable frequency (see Fig. 4, # 480; ¶ 18, ¶ 56, ¶ 67-69).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Chavez and in view of Spence to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function 

Regarding Claim 7, Chavez and Spence do not explicitly disclose the following limitations; however, Chen discloses the method of claim 1, further comprising, after the pending support request is answered: 
determining, by the data processing hardware, an actual wait time for the user, the actual wait time indicating an actual duration of time from when the pending support 20request was received until the user receives the answer for pending support request (see ¶ 20-21, ¶ 49-51, ¶ 60-61 and ¶ 64); and 
tuning, by the data processing hardware, the wait time predictor model using the actual wait time for the pending support request (see ¶ 28, ¶ 30, ¶ 64-66).  
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Chavez and in view of Spence to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 8, Chavez and Spence does not explicitly disclose the following limitations; however, Chen discloses the method of claim 7, further comprising:  
25determining, by the data processing hardware, a loss of the wait time predictor model based on the estimated wait time predicted by the wait time predictor model and the actual wait time (see ¶ 23, ¶ 50); 
determining, by the data processing hardware, whether the loss satisfies a threshold relative to a loss of a previously trained model (see ¶ 50 ¶ 66); and  

It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Chavez and in view of Spence to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 11, Chavez and Spence do not explicitly disclose the following limitations; however, Chen discloses the method of claim 1, wherein the neural network comprises a regressor deep neural network (see ¶ 23, ¶ 50, ¶ 66-67).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Chavez and in view of Spence to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 12, Chavez and Spence do not explicitly disclose the following limitations; however, Chen discloses the method of claim 1, wherein the neural network comprises a deep neural network having a first hidden layer and a second hidden layer (see ¶ 50 and ¶ 66).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Chavez and in view of Spence to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, 

Regarding Claim 13, Chavez discloses a system comprising:  
15data processing hardware (see ¶ 53); and
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware (see ¶ 53) cause the data processing hardware to perform operations comprising: 
receiving a pending support request from a user device associated with a user (see ¶ 12-14, ¶ 35, ¶ 49-50), the pending support 20request associated with a plurality of high-level features comprising: 
a number of active support agents in a support agent pool, each active support agent currently active in processing queued support requests at a time of receipt of the pending support request (see ¶ 42-44, ¶ 54, ¶ 62, ¶ 70); 
a number of available support agents in the support agent pool, each available support agent not processing queued support requests and currently available to process a queued support request at the time of receipt of the pending support request, wherein a total number of support agents in the support agent pool equal to a sum of the number of active support agents and the number of available support agents (see ¶ 8, ¶ 52-54, ¶ 69-70 and claim 10); and  
25a queue depth indicating a number of support requests waiting to be processed in a virtual queue (see ¶ 54-55, ¶ 70).

Chavez discloses computes the wait time for a customer of a multi-channel interaction that may potentially be serviced by an agent assigned to the intelligence-supported queue and determines a best course of routing for the 
Chavez does explicitly disclose the following limitations; however, Spence in an analogous art for managing call center activity discloses
at least one string feature that is not naturally in a numerical format, the at least one string feature comprising an identification of a business associated with the pending support request (see ¶ 94);
encoding, by the data processing hardware, the at least one string feature into a numerical format (see ¶ 59);
after encoding the at least one string feature into a numerical format, predicting, by the data processing hardware, an estimated wait time for the user associated with the user device of the pending support request using a neural network of a wait time predictor model configured to receive the plurality of high-level features as feature inputs (see Fig. 3, # 213; ¶ 35, ¶ 59, ¶ 99), the neural network trained on a corpus of training support requests, each training support request comprising a 15corresponding plurality of high-level features and a corresponding actual wait time.
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Chavez to include the teaching of Spence in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for informing customer, in turn of operational efficiency.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Chavez discloses determining queue information include wait times and the number of service request that are currently waiting to be serviced in the contact center queue; the number of agents assigned to the queue for handling service request in an and the number of available agents (see ¶ 54-55, and ¶ 69-70). It would be obvious that Chavez can determine the total number of agents in contact center.  
Chavez and Spence do not explicitly disclose the following limitations; however, Chen in an analogous art for determining expected wait time for business services discloses  27Attorney Docket No: 231441-444739 
the wait time predictor model comprising a neural network trained on a corpus of training 30support requests, each training support request comprising a corresponding plurality of high-level features and a corresponding actual wait time (see ¶ 12, ¶ 19-21, ¶ 28, ¶ 57 and ¶ 64); and
providing the estimated wait time to the user device, the estimated wait time indicating an estimated duration of time until the pending support request is answered while in the virtual queue (see Fig. 6-7).  
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Chavez and in view of Spence to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 14, Chavez and Spence do not explicitly disclose the following limitations; however, Chen discloses the system of claim 13, wherein the plurality of high-level features associated 5with the pending support request further comprises at least one of an actual wait time for a previously answered support request (see ¶ 64 and ¶ 69), or an identification of a business queue associated with the business (see ¶ 29-30 and ¶ 60).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Chavez and in view of Spence to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, 
10 Regarding Claim 15, Chavez discloses the system of claim 14, wherein the plurality of high-level features further comprise at least one of:
an average resolution time, the average resolution time representative of an 15average amount of time support agents associated with the respective business identification and respective queue identification take to complete a corresponding support request (see ¶ 52: average call time). 
Chavez and Spence do not explicitly disclose the following limitations; however, Chen discloses
a time of day indication, the time of day indication indicating a time of day the pending support request was received (see ¶ 7-8, ¶ 20-21, ¶ 64 and ¶ 81-82); or 
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Chavez and in view of Spence to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Regarding Claim 16, Chavez and Spence do not explicitly disclose the following limitations; however, Chen discloses the system of claim 13, wherein each training support request in the corpus of 20training support requests comprise a plurality of historical support requests previously processed by the data processing hardware (see ¶ 7-8, ¶ 18, ¶ 49-51).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Chavez and in view of Spence to 
  
Regarding Claim 17, Chavez and Spence do not explicitly disclose the following limitations; however, Chen discloses the system of claim 16, wherein the wait time predictor model is trained at a configurable frequency using the corresponding plurality of high-level features and the 25corresponding actual wait time for each of the historical support requests during the configurable frequency (see Fig. 4, # 480; ¶ 18, ¶ 56, ¶ 67-69).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Chavez and in view of Spence to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
  
Regarding Claim 19, Chavez and Spence do not explicitly disclose the following limitations; however, Chen discloses the system of claim 13, wherein the operations further comprise, after the pending support request is answered: 
determining an actual wait time for the user, the actual wait time indicating an actual duration of time from when the pending support request was received until the user 5receives the answer for pending support request (see ¶ 20-21, ¶ 49-51, ¶ 60-61 and ¶ 64); and 

It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Chavez and in view of Spence to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 20, Chavez and Spence does not explicitly disclose the following limitations; however, Chen discloses the system of claim 19, wherein the operations further comprise:  
10determining a loss of the wait time predictor model based on the estimated wait time predicted by the wait time predictor model and the actual wait time (see ¶ 23, ¶ 50); 
determining whether the loss satisfies a threshold relative to a loss of a previously trained model (see ¶ 50 ¶ 66); and 
reverting back to the previously trained model when the loss satisfies the 15threshold (see ¶ 28, ¶ 78, ¶ 84-85).  
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Chavez and in view of Spence to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 23, Chavez and Spence does not explicitly disclose the following limitations; however, Chen discloses the system of claim 13, wherein the neural network comprises a regressor deep neural network (see ¶ 23, ¶ 50, ¶ 67).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Chavez and in view of Spence to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 24, Chavez and Spence do not explicitly disclose the following limitations; however, Chen discloses the system of claim 13, wherein the neural network comprises a deep neural network having a first hidden layer and a second hidden layer (see ¶ 50 and ¶ 66).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Chavez and in view of Spence to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 25, Chavez discloses the system of claim 15, wherein the plurality of high-level features further comprises:
the average resolution time (see ¶ 52: average call time).
Chavez and Spence do not explicitly disclose the following limitations; however, Chen disclose

the time of day indication (see ¶ 7-8, ¶ 20-21, ¶ 64 and ¶ 81).
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Chavez and in view of Spence to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 26, Chavez discloses the method of claim 3, wherein the plurality of high-level features further comprises:
the average resolution time (see ¶ 52: average call time).
Chavez and Spence do not explicitly disclose the following limitations; however, Chen disclose
an actual wait time for a previously answered support request (see ¶ 64 and ¶ 69);
the time of day indication (see ¶ 7-8, ¶ 20-21, ¶ 64 and ¶ 81).
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Chavez and in view of Spence to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6, 9, 18 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chavez and in view of Spence and Chen as applied to claims 1-5, 7-8, 10-17, 19-20 and 22-26 above, and further in view of Joseph et al., (US 10650432 B1, hereinafter: Joseph).  
Regarding Claim 6, Chavez, Spence and Chen do not explicitly disclose the following limitations; however, Joseph in an analogous art for training neural network discloses the method of claim 5, wherein the configurable frequency comprises once per day (see col. 4, lines 8-33).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Chavez and in view of Spence and Chen to include the teaching of Joseph in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of operational efficiency.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 9, Chavez, Spence and Chen do not explicitly disclose the following limitations; however, Joseph discloses the method of claim 8, wherein determining the loss comprises using a mean squared error (see col. 10, lines 53-67).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Chavez and in view of Spence and Chen to include the teaching of Joseph in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of operational efficiency.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 18, Chavez, Spence and Chen do not explicitly disclose the following limitations; however, Joseph discloses the system of claim 17, wherein the configurable frequency comprises once per day (see col. 4, lines 8-33).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Chavez and in view of Spence and Chen to include the teaching of Joseph in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of operational efficiency.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding Claim 21, Chavez, Spence and Chen do not explicitly disclose the following limitations; however, Joseph discloses the system of claim 20, wherein determining the loss comprises using a mean squared error (see col. 10, lines 53-67).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Chavez and in view of Spence Chen to include the teaching of Joseph in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of operational efficiency.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ibrahim et al., (US 2011/0235798) discloses a method for predicting call waiting time estimates based on a queue arrival rate and queue length.
Flockhart et al., (US 6614903 B1) discloses a method for processing communications in a call center by determining the type of communication supported by one or more available agents.
Schwartz et al., (US 2016/0065738) disclose a method for optimizing contact center resources by assigning contacts to agent queues based on skills and attributes of the agents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/PAN G CHOY/Primary Examiner, Art Unit 3624